DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Device with Partition for Refrigerant Cooling.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai (US 2015/0061111), hereinafter Nagai.
Regarding claim 1, Nagai (refer to Figure 1) teaches a semiconductor device comprising: 
at least one semiconductor element (1, see para 29); 
a base plate (2, see para 29) having an upper surface on which the at least one semiconductor element (1) is mounted; 
a plurality of cooling fins (3, see para 30) disposed on a lower surface of the base plate (2); 
a jacket (4, see para 31) having a refrigerant inlet (6a, see para 34) through which a refrigerant flows (para 35) in from an outside and a refrigerant outlet (6b; see para 34) through which the refrigerant flows out to the outside (para 35), and disposed to surround (see Figure 1 and para 35)  the plurality of cooling fins (3) on the lower surface of the base plate (2); and 
a partition (7, which comprises parts 7a and 7b, see para 32) disposed below the plurality of cooling fins (3) in the jacket (4) to allow the refrigerant having flowed in through the refrigerant inlet (6a) to flow through the plurality of cooling fins (3) and then flow out (para 35) through the refrigerant outlet (6b), wherein 
the partition (7) has at least one inflow opening  (i.e. gap formed either between leftmost edge of 7a and left most edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6a is located) to allow the refrigerant having flowed in through the refrigerant inlet (6a) to flow through the plurality of cooling fins (3, flow of refrigerant is described in para 35 – especially 2nd sentence), and has a portion (lowermost left 
the at least one inflow opening is located (i.e. located below 1) to correspond to the at least one semiconductor element (1).

Regarding claim 2, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 1, wherein the partition (7, which comprises 7a and 7b – see para 32) includes a horizontal partition (7b, see para 32) located at a lower end of the plurality of cooling fins (3) and a vertical partition (7a, see para 32) located below the horizontal partition (7b), and the at least one inflow opening is a refrigerant inflow-side (i.e. on the side of 6a) gap formed between one end (leftmost end of 7b in orientation of Figure 1) of the horizontal partition (7b) on the side of the refrigerant inlet (6a) and an inner side wall of the jacket (4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai.

Regarding claim 3, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 1, wherein the partition (7, which comprises 7a and 7b – see para 32) includes a horizontal partition (7b, see para 32) located at a lower end of the plurality of cooling fins (3) and a vertical partition (7a, see para 32) located below the horizontal partition (7b), and the horizontal partition has the at least one inflow opening (i.e. gap formed either between leftmost edge of 7a and left most edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6a is located) located immediately below a region of the base plate (2) in which the at least one semiconductor element (1) is disposed and an outflow opening (i.e. gap formed either between rightmost edge of 7a and rightmost edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6b is located) located immediately below a region of the base plate (2), but does not teach that said region of the base plate is one in which “the at least one semiconductor element is not disposed”. However, Nagai teaches that it is desirable to direct the flow of refrigerant to high temperature portions of the assembly to be cooled and that this is a factor in the design of refrigerant inflow and outflow openings (para 61, especially last two sentences). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Nagai so that the outflow opening is located in a region outside the high temperature portions of the assembly and that does not have heat dissipating components; i.e. said region of the base plate is one in which “the at least one semiconductor element is not disposed”.  .  

Claims 4, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai.in view of Chrysler (US 6,992,382), hereinafter Chrysler.

Regarding claim 4, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 3, but does not clearly illustrate that the vertical partition (7a) has “a refrigerant outflow groove” in communication with the outflow opening (i.e. gap formed either between rightmost edge of 7a and rightmost edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6b is located) and the refrigerant outlet (6b; see para 34). However, in a different embodiment, Nagai teaches that “The refrigerant flow out from and flows into header 5 through an inflow portion 14 (see FIG. 9) provided on an outer periphery of the jacket 4” (para 35).  Further, Chrysler teaches a similar semiconductor device with forced convection cooling disclosing that it is known in the art to add grooves (114) in the flow path of a coolant to improve heat transfer as the coolant passes to the outlet manifold (Col. 4, lines 54-60). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Nagai so that a groove is included in the refrigerant flow path as it flows out; i.e. the vertical partition has a refrigerant outflow groove in communication with the outflow opening and the refrigerant outlet. The ordinary artisan would have 

Regarding claim 5, Nagai (refer to Figure 1), as modified for claim 4, teaches the semiconductor device according to claim 4, wherein the refrigerant having flowed through (para 35) the plurality of cooling fins (3) flows through the outflow opening and the refrigerant outflow groove (as modified for claim 4), and flows out through the refrigerant outlet (6b, para 35).

Regarding claim 7, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 3, wherein the refrigerant inlet (6a) and the refrigerant outlet (6b) face each other (see Figure 1) with the vertical partition (7a) disposed therebetween (best seen in Figure 1).

Regarding claim 8, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 1, wherein the partition (7, which comprises 7a and 7b – see para 32) is a horizontal partition (7b, see para 32) located at a lower end of the plurality of cooling fins (3), the horizontal partition has the at least one inflow opening (i.e. gap formed either between leftmost edge of 7a and left most edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6a is located) located immediately below a region of the base plate (2) in which the at least one semiconductor element (1) is 

Regarding claim 11, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 8, but does not teach that the refrigerant inlet (6a) is located “in a bottom wall of the jacket to be in communication with an interior of the jacket”. Chrysler (US 6,992,382) teaches a similar semiconductor device with forced convection cooling with a refrigerant inlet (inlet corresponding to “tubing 131” of Figure 1 described in Col. 5, lines 27-35 or “inlet tube 531” of Figure 5 described in Col. 5, line 60 – Col. 6, line 10) and a jacket (comprising 141, 120 of Figure 1 or comprising 141, 520 of Figure 5; see Col. 5, line 60 – Col. 6, line 10), wherein the refrigerant inlet can be located in any wall of the jacket such as a sidewall of the jacket (as in Figure 1) or in a bottom wall (520 of Figure 5, see Col. 5, line 60 – Col. 6, line 10) of the jacket. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Nagai so that the refrigerant inlet (6a) is located “in a bottom wall of the jacket to be in communication with an interior of the jacket”. The ordinary artisan would have been motivated to modify Nagai for at least the purpose of locating the refrigerant inlet in a specific wall of the jacket that is located close to the refrigerant pump system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai.in view of Schultz (US 20170287809), hereinafter Schultz.

Regarding claim 6, Nagai (refer to Figure 1) teaches the semiconductor device according to claim 1, but does not teach that the at least one inflow opening (i.e. gap formed either between leftmost edge of 7a and left most edge of 7b because of T-shape of 7; or gap formed between 7 and 4 where 6a is located) comprises “a plurality of inflow openings”, and as such, also does not teach that arrangement of a plurality of cooling fins is located “to correspond to each of the inflow openings is the same”. Schultz (US 20170287809) teaches a similar semiconductor device comprising a cooling system with cooling fins (described as “pin fin structure” in para 6), at least one inflow opening (described as “liquid inlet” in para 7), wherein the at least one inflow opening comprises a plurality of inflow openings (described as “a separate flow channel for each separate group of pins” in para 7), and arrangement of a plurality of cooling fins (i.e. “each separate group of pins” described in para 7) located to correspond to each of the inflow openings is the same (para 7). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Nagai so that the at least one inflow opening comprises a plurality of inflow openings, and arrangement of a plurality of cooling fins located to correspond to each of the inflow openings is the same. The ordinary artisan would have been motivated to modify Nagai for at least the purpose of directing the flow through the plurality of cooling fins (para 7, 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 9-10 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 9 that requires “a refrigerant inflow groove in communication with the refrigerant inlet” in conjunction with “the refrigerant inflow groove is located below the refrigerant outflow groove”.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892